DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed on 11/6/2019 having a provisional application dated 7/26/2019, wherein claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations are unclear and indefinite:
As for claim 3, it is unclear what is meant by “the generated dynamic threshold is adjusted a first amount based on the confidence level being relatively high….adjusted a second amount based on the confidence level being relatively low, wherein the first amount is greater than the second amount” because directly contrasting the plain meaning of the claim language, the Specification states, “intuitively, the more confident the algorithm of the baseline accuracy, the tighter the dynamic threshold(s) that are generated…the lower the confidence, 
As for claims 11 and 19, they contain similar defect as claim 3 above.  Thus, they are rejected under the same rationales.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and the corresponding USPTO Interim Guidance regarding subject matter eligibility, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least fundamental economic practices, certain methods of organizing human activity, an idea of itself, and mathematical relationships/formulas.
First, claims 1-8 are directed to a process, claims 9-16 are directed to a system , and claims 17-20 are directed to an article of manufacture.  Thus, the analysis moves to step 2A of the Mayo/Alice two-part framework.
Claim 1 is directed to a process of (1) generating a monitoring threshold based receiving series of data value , (2) adjusting the dynamic threshold based on confidence of the detected pattern (3) monitoring a system metric in relation to the dynamic threshold and provide an indication when the metric does not conform to the threshold, which is similar to concepts that have been identified as abstract by the courts, such as “collecting information, analyzing it, and displaying certain results of the collection and analysis” in Electric Power Group.  
The concept of “collecting information” where the court treated collecting information, including when limited to particular content, as within the realm of abstract ideas.  Moreover, the concept of "analyzing information”, the court treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.   The steps of displaying the data in steps (1) through (3) are similar to the concept of “displaying certain results of the collection and analysis” and that merely presenting the Mayo/Alice two-part framework.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. in particular, the providing of an indication can be understood as notifying a user of a monitored value’s relationship to a threshold, thus, each preceding step that can be performed in the mind, is augmented by a step that notifies a user of a particular state based on the analysis.  Therefore, the claim does not amount to significantly more than the abstract idea itself as indicated in MPEP 2106(a)(2), section III, A regarding Electric Power Group; MPEP 2106.05(a), section II regarding TLI Communications; and MPEP 2106.05(h), section vi.    
Dependent claims 2-8 do not add any steps or elements when considered both individually and as a combination that would convert claim 21 into patent-eligible subject matter.  For example, claims 2-5 are directed to further details in the analysis of the data and claims 6-7 are directed to notifying a human of the result in a particular state, and claim 8 is a generic step of instructing the system to always add resource that does not utilize the result of the analysis. 
Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea... using some unspecified, generic computer" and in which "each step does no more than require a generic computer to perform generic computer functions" (internal quotation marks, citation omitted)).  Dependent claims 10-16 and 18-20 do not add any steps or elements when considered both individually and as a combination that would convert claim 9 and 17 respectively into patent-eligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salunke et al. (US PGPUB 2018/0039555).

As for claim 1, Salunke teaches a method, comprising:
generating a dynamic threshold [upper limit 404 and lower limit 406] based on a seasonal pattern [seasonal patterns] detected in a time series of data values corresponding to a metric associated with a computing resource [host CPU utilization rate] (Fig. 4 and 5, and paragraph 71-72 and 75-81.  “…baseline model generated from historical resource metric data…uncertainty interval is defined by upper limit 404 and lower limit 406…upper limit and lower limit maybe determined independently for different seasonal patterns different uncertainties maybe detected for different respective seasonal patterns due to the variation and distribution of values that are associated with each seasonal pattern…”  (paragraphs 71-72).  Application of the baseline model and different seasonal limits is described in detail associated with Fig. 5 and paragraphs 75-81);
adjusting the generated dynamic threshold based on a confidence level [uncertainty level] of the detected seasonal pattern(paragraphs 72 and 80-81, “upper limit 404 and lower limit maybe determined independently for different seasonal patterns…if the uncertainty is more predictable for one seasonal period than another seasonal period, then the different intervals may capture this characteristic….interval for high seasonal patterns maybe much greater than the interval for low seasonal patterns…much wider range than a data point associated with a low seasonal pattern…” and “…determines an uncertainty interval based on a seasonal pattern 
monitoring the metric associated with the computing resource to determine whether the metric exceeds the adjusted dynamic threshold (paragraph 82, “…compares the evaluation data point to determine whether the limits have been crossed…if the evaluation data point falls outside the conforming range of values that are between the two limits, then the process classifies the evaluation data point as anomalous…”  Points outside the two limits are considered to exceed the adjusted dynamic threshold.); and
provide an indication [anomalous/alert] based at least on determining that the metric exceeds the adjusted dynamic threshold (paragraph 83 and 85, “…if the evaluation data point is classified as anomalous….a single anomalous data point maybe classified as significant and trigger a responsive action….”  triggers a responsive action …may include….generating an alert…”).

As for claims 9 and 17, they are the system and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Salunke also teaches the confidence level is based on one or more of a number of data values in the time series or a period associated with the detected seasonal pattern (paragraphs 72 and 80, the size of the uncertainty intervals depend on the seasonal pattern).

As for claims 10 and 18, they are the system and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 3, Salunke also teaches wherein the generated dynamic threshold is adjusted a first amount based on the confidence level being relatively high, and wherein the generated dynamic threshold is adjusted a second amount based on the confidence level being relatively low, wherein the first amount is greater than the second amount (paragraphs 80-81 in view of paragraph 72.  the dynamic threshold is generated by adding and subtracting the uncertainty interval.  where the uncertainty level is high, the range of the limits are high, and when uncertainty level is low, the adjustment level is low).

As for claims 11 and 19, they are the system and product claims of claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Salunke also teaches determining a first statistical feature associated with the time series of data values received during a training phase in which the seasonal pattern is detected, the generated dynamic threshold being determined 
estimating a second statistical feature for a subsequent time series of data values to be received after the training phase completes, the second statistical feature being based on the first statistical feature and the confidence level, the adjusted dynamic threshold being determined based on the second statistical feature (paragraph 80-81).

As for claims 12 and 20, they are the system and product claims of claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 6, Salunke also teaches providing the indication includes issuing an alert (paragraph 57 and 85, “…generating an alert…”).

As for claims 14, they are the system and product claims of claim 6 above.  Thus, they are rejected under the same rationales.

As for claim 7, Salunke also teaches the indication comprises at least one of: an e-mail message; a telephone call; or a short messaging service message.

As for claims 15, they are the system and product claims of claim 7 above.  Thus, they are rejected under the same rationales.

As for claim 8, Salunke also teaches the indication causes an automatic allocation of additional computing resources (paragraph 85, “…responsive action….deploying additional resources…”).

As for claims 16, they are the system and product claims of claim 8 above.  Thus, they are rejected under the same rationales.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salunke et al. (US PGPUB 2018/0039555), in view of Lee (US PGPUB 2019/0129821)

As for claim 5, Salunke teaches the first statistical feature is a first interpercentile range associated with the time series of data values received during the training phase (paragraph 79 in view of 66, Prior art teaches the method can utilize the well-known Holt-Winters model.  It is well known in the art that the Holt-winters model utilizes the concept of percentile associated with the data for forecasting.  See, e.g., Examiner search result on “Holt-winters percentile” for discussion of percentile in the forecasting model), 
While Salunke clearly teaches utilizing the first statistical feature and confidence level, where the first statistical feature is a first interpercentile range (paragraph 81), thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that an interpercentile range combined with an uncertainty interval would be an interpercentile range as well.  However, in the interest of compact prosecution, Salunke does not explicitly teach the second statistical feature is a second interpercentile range.
However, Lee teaches a known method of time-series data pattern modeling and anomaly detection including the second statistical feature is a second 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Lee would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lee to the teachings of Salunke would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such forecasting and anomaly detection features into similar systems.  Further, applying the second statistical feature is a second interpercentile range that is estimated for a subsequent time series of data values received after the training phase to Salunke with estimating a second statistical feature for a subsequent time series of data values to be received after the training phase completes accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved anomaly detection that enable corrective actions to improve reliability of computer system during operation (Lee, Abstract).

As for claim 13, it contain similar limitations as claim 5 above.  Thus, it is rejected under the same rationales.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199